Title: From James Madison to Alexander Scott, 28 March 1825
From: Madison, James
To: Scott, Alexander


        
          Dear Sir
          Montpellier Mar. 28 1825.
        
        I have reccd. your letter of the 24th. inclosing copies of letters from President Monroe Judge Washington, & Mr. Wirt. Having for a considerable time past, found it necessary to adopt the general rule of declining all interposition in cases of appointment to office, more especially where I could offer no evidence of claims or qualifications not attainable from others more capable of speaking from personal knowledge than myself, you will excuse me for not complying with your request of a letter to the President or Secretary of State. I can only observe that the letters of the above named gentlemen place you before the appointing Authoritys in the light in which your character was viewed when you reccd. public marks of my confidence;

that I have had no occation to doubt that, that confidence was well placed; & that you consequently retain my respect & my friendly wishes.
        
          Js Madison
        
      